  Case 1:17-cr-00509-JBS Document 6 Filed 10/09/18 Page 1 of 2 PageID: 34



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


UNITED STATES,                          HONORABLE JEROME B. SIMANDLE

     v.                                    Crim. No. 17-509 (JBS)

ANTHONY SOLI,
                                               ORDER TERMINATING
                  Defendant.                  SUPERVISED RELEASE



     This matter came before the Court upon the motion by

Defendant Anthony Soli for early termination of Supervised

Release [Docket Item 3]; and

     The Court has considered the submissions of Defendant, and

the United States, by Assistant U.S. Attorney Kristen M.

Harberg, having indicated that it does not oppose the

Defendant’s motion [Docket Item 5]; and

     The Court finding, pursuant to 18 U.S.C. § 3583(e)(1),

after considering the factors set forth in § 3553(a) and Fed. R.

Crim. P. 32.1(c), that good cause exists for granting this

motion and terminating further supervision;

     IT IS this      9th   day of October, 2018, hereby

     ORDERED that Defendant’s motion is GRANTED and that the

period of supervised release imposed herein in the Eastern
    Case 1:17-cr-00509-JBS Document 6 Filed 10/09/18 Page 2 of 2 PageID: 35



District of Pennsylvania (Case No. 2:10-CR-540)* on December 1,

2016 shall be, and it hereby is, TERMINATED as of the date of

entry of this Order.



                                    s/ Jerome B. Simandle
                                    JEROME B. SIMANDLE
                                    U.S. District Judge




* Jurisdiction over Defendant’s supervised release was transferred
from the Eastern District of Pennsylvania to the District of New
Jersey on Nov. 27, 2017 [Docket Item 1].
                                      2
